
	
		II
		111th CONGRESS
		1st Session
		S. 2866
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2009
			Mr. Burris introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to reauthorize the juvenile accountability block grants program through
		  fiscal year 2014.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Accountability Block Grants
			 Program Reauthorization Act of 2009.
		2.Reauthorization
			 of Juvenile Accountability Block Grants program through fiscal year
			 2014Part R of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee et seq.)
			 is amended—
			(1)in section
			 1801A(a), by striking section 1810(b) and inserting
			 section 1810(c);
			(2)in section
			 1810(a), by striking 2009 and inserting 2014;
			 and
			(3)in section
			 1810(b), by inserting and each of the fiscal years 2009 through
			 2014 after 2004.
			
